MEMORANDUM**
The sole issue raised in the parties’ briefs is whether the district court erred when, in response to a request by the jury to have testimony reread, it failed to order the jury to cease its deliberations for the afternoon since the court reporter who took the testimony was unavailable to reread it. The jury continued to deliberate and, without benefit of hearing the testimony, returned a guilty verdict as to three of the four counts of the indictment. Having reviewed the totality of the circumstances surrounding the return of the jury’s verdict, we conclude that the verdict was not the product of coercion. However, as the Government concedes that Smiley’s request for bail pending appeal and partial remand for resentencing raises a substantial issue, the judgment of conviction is AFFIRMED, the sentence is VACATED and the case is REMANDED to the district court for consideration of Simley’s motion for bail and for resentencing.
AFFIRMED, VACATED and REMANDED.
The mandate shall issue forthwith.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.